Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered January 16, 2015 in a proceeding pursuant to Family Court Act article 10. The order granted respondent James D. supervised visitation with the subject child.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 17 and 22, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Curran, Troutman and Scudder, JJ.